705 S.E.2d 351 (2010)
MUNGER, et al.
v.
STATE of NC, et al.
No. 130PA10-1.
Supreme Court of North Carolina.
December 9, 2010.
Robert F. Orr, Asheville, for Michael C. Munger, et al.
Burley B. Mitchell, Jr., Raleigh, for Google Inc., et al.
Norma S. Harrell, Special Deputy Attorney General, for State of NC, et al.
Jack Holtzman, Raleigh, for North Carolina Justice Center.
William G. Scoggin, Raleigh, for N.C. Economic Developers Association & the N.C. Chamber.
The following order has been entered on the motion filed on the 9th of December 2010 by N.C. Economic Developers Association and the N.C. Chamber to File Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference this the 9th of December 2010."